Hill, Justice.
This appeal presents the same issues of law and fact as those presented in Hill v. L/A Management Corp., 233 Ga. 341, insofar as the Martha’s Vineyard project is concerned.
The principal difference in this case is that here the plaintiff-appellant filed notice of lis pendens as to a development known as River Mill Club Apartments in addition to Martha’s Vineyard Condominiums.
Regarding River Mill Club Apartments, evidence was introduced that the defendants previously had created a limited partnership and had advised plaintiff that he was to be a general partner in it. Following plaintiff’s discharge, the defendants chose instead to offer plaintiff a limited partnership interest in the River Mill Club limited partnership. No evidence or argument was offered to show that defendants did not have the right under the employment contract to make this change; i.e., to satisfy their obligation under the employment contract by making plaintiff a limited partner in this partnership.
Accordingly, the decision in Hill v. L/A Management Corp. is controlling and the judgment must be affirmed.

Judgment affirmed.


All the Justices concur.